Exhibit 10.173

 

AMENDMENT NO. 13 TO CREDIT AND SECURITY AGREEMENT

AND LIMITED CONSENT 

 

THIS AMENDMENT NO. 13 TO CREDIT AND SECURITY AGREEMENT AND LIMITED CONSENT (this
“Amendment”) is made as of this 30th day of August, 2017, by and among TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation (“TCHI”), TWINLAB
CONSOLIDATION CORPORATION, a Delaware corporation (“TCC”), TWINLAB HOLDINGS,
INC., a Michigan corporation, ISI BRANDS INC., a Michigan corporation, TWINLAB
CORPORATION, a Delaware corporation (“Twinlab Corporation”), NUTRASCIENCE LABS,
INC., a Delaware corporation (formerly known as TCC CM Subco I, Inc.),
NUTRASCIENCE LABS IP CORPORATION, a Delaware corporation (formerly known as TCC
CM Subco II, Inc.), ORGANIC HOLDINGS LLC, a Delaware limited liability company,
RESERVE LIFE ORGANICS, LLC, a Delaware limited liability company, RESVITALE,
LLC, a Delaware limited liability company, RE-BODY, LLC, a Delaware limited
liability company, INNOVITAMIN ORGANICS, LLC, a Delaware limited liability
company, ORGANICS MANAGEMENT LLC, a Delaware limited liability company,
COCOAWELL, LLC, a Delaware limited liability company, FEMBODY, LLC, a Delaware
limited liability company, RESERVE LIFE NUTRITION, L.L.C., a Delaware limited
liability company, INNOVITA SPECIALTY DISTRIBUTION, LLC, a Delaware limited
liability company, and JOIE ESSANCE, LLC, a Delaware limited liability company
(each of the foregoing Persons being referred to herein individually as a
“Borrower”, and collectively as “Borrowers”), and MIDCAP FUNDING X TRUST, a
Delaware statutory trust, as successor-by-assignment from MidCap Financial Trust
(as Agent for Lenders, “Agent”, and individually, as a Lender), and the other
financial institutions or other entities from time to time parties to the Credit
Agreement referenced below, each as a Lender.   

 

RECITALS

 

A.     Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (as amended by that
certain Amendment No. 1 to Credit and Security Agreement and Limited Consent
dated as of February 4, 2015, by that certain Amendment No. 2 to Credit and
Security Agreement and Limited Consent dated as of April 7, 2015, by that
certain Amendment No. 3 to Credit and Security Agreement and Limited Consent
dated as of April 30, 2015, by that certain Amendment No. 4 to Credit and
Security Agreement and Limited Waiver dated as of June 30, 2015, by that certain
Amendment No. 5 to Credit and Security Agreement and Limited Consent dated as of
June 30, 2015, by that certain Amendment No. 6 to Credit and Security Agreement,
Limited Consent and Limited Waiver dated as of September 9, 2015, by that
certain Amendment No. 7 and Joinder Agreement to Credit and Security Agreement
dated as of October 5, 2015, by that certain Amendment No. 8 to Credit and
Security Agreement dated as of January 28, 2016, by that certain Amendment No. 9
to Credit and Security Agreement dated as of April 5, 2016, by that certain
Amendment No. 10 to Credit and Security Agreement dated as of August 11, 2016,
but effective as of July 29, 2016, by that certain Amendment No. 11 to Credit
and Security Agreement dated as of September 1, 2016, by that certain Amendment
No. 12 to Credit and Security Agreement and Limited Consent dated as of December
2, 2016, and as further amended hereby and as it may be further amended,
modified and restated from time to time, the “Credit Agreement”), Agent and
Lenders agreed to make available to Borrowers a secured revolving credit
facility in a principal amount of up to $17,000,000 from time to time (as
amended, modified, supplemented, extended and restated from time to time,
collectively, the “Loans”). Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings set forth in the Credit Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.     Recitals. This Amendment shall constitute a Financing Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Amendment.

 

2.     Amendment to Credit Agreement.

 

(a)     Section 1.1 of the Credit Agreement is hereby amended to add the defined
term “August 2017 Subordination Agreement (Great Harbor)” in its alphabetical
order:

 

“August 2017 Subordination Agreement (Great Harbor)” means the Subordination
Agreement dated as of August 30, 2017 between Agent and Great Harbor, LLC, a
Delaware limited liability company, and acknowledged by Borrowers, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

(b)     Section 1.1 – Definition of Permitted Debt. The defined term “Great
Harbor Debt” in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“Great Harbor Debt” means the “Subordinated Loans” (as that term is defined in
the Subordination Agreement (Great Harbor) and the “Subordinated Debt” (as that
term is defined in the August 2017 Subordination Agreement (Great Harbor). 

 

(c)     Notice Address for Credit Parties. All references to the address of the
Borrower Representative and each of the other Credit Parties in the Credit
Agreement and other Financing Documents, including, but not limited to, for
purposes of Section 12.3 of the Credit Agreement are hereby amended to be:

 

c/o Twinlab Consolidation Corporation

4800 T-Rex Avenue, Suite 305

Boca Raton, FL 33431

Attention: Al Gever

Facsimile: (561) 443-2821

E-mail: agever@twinlab.com

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Limited Consent for Great Harbor Lien. At the request of and as an
accommodation to Borrowers, and subject to the strict compliance with the terms,
conditions and requirements set forth herein (including, without limitation,
satisfaction of each of the conditions set forth in Section 7 below), Agent and
Lenders hereby consent to the grant of liens by the Borrowers in favor of Great
Harbor solely to secure the Subordinated Debt (as such term is defined in the
August 2017 Subordination Agreement (Great Harbor)) so long as such Subordinated
Debt is in compliance with the terms and conditions of the Credit Agreement with
respect to Subordinated Debt Liens. The limited consent set forth in this
Section 3 is effective solely for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) except as expressly
provided herein, be a consent to any amendment, waiver or modification of any
term or condition of the Credit Agreement or of any other Financing Document;
(b) prejudice any right that Agent or the Lenders have or may have in the future
under or in connection with the Credit Agreement or any other Financing
Document; (c) waive any Event of Default that exists as of the date hereof; or
(d) establish a custom or course of dealing among any of the Credit Parties, on
the one hand, or Agent or any Lender, on the other hand.

 

4.     Confirmation of Representations and Warranties; Reaffirmation of Security
Interest. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct with respect
to such Borrower as of the date hereof, and (b) covenants to perform its
respective obligations under the Credit Agreement. Each Borrower confirms and
agrees that all security interests and Liens granted to Agent continue in full
force and effect, and all Collateral remains free and clear of any Liens, other
than those granted to Agent and Permitted Liens. Nothing herein is intended to
impair or limit the validity, priority or extent of Agent’s security interests
in and Liens on the Collateral.

 

5.     Enforceability. This Amendment constitutes the legal, valid and binding
obligation of each Borrower, and is enforceable against each Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

 

6.      Costs and Fees. Borrowers shall be responsible for the payment of all
reasonable costs and fees of Agent’s counsel incurred in connection with the
preparation of this Amendment and any related documents. If Agent or any Lender
uses in-house counsel for any of these purposes, Borrowers further agree that
the Obligations include reasonable charges for such work commensurate with the
fees that would otherwise be charged by outside legal counsel selected by Agent
or such Lender for the work performed. Borrowers hereby authorize Agent to
deduct all of such fees set forth in this Section 6 from the proceeds of one or
more Revolving Loans made under the Credit Agreement.

 

7.      Conditions to Effectiveness. This Amendment shall become effective as of
the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

 

 
 

--------------------------------------------------------------------------------

 

 

(a)     Borrowers shall have delivered to Agent this Amendment, duly executed by
an authorized officer of each Borrower;

 

(b)     Agent shall have received the fully executed copies of the August 2017
Subordination Agreement (Great Harbor) and each of the Subordinated Debt
Documents, including, but not limited to, the Subordinated Debt Agreements (as
such term is defined in the August 2017 Subordination Agreement (Great Harbor)),
in each case in form and substance satisfactory to Agent;

 

(c)     all representations and warranties of Borrowers contained herein shall
be true and correct in all material respects as of the Effective Date (and such
parties’ delivery of their respective signatures hereto shall be deemed to be
its certification thereof); and

 

     (d)          Agent shall have received from Borrowers of all of the fees
owing pursuant to this Amendment and Agent’s reasonable out-of-pocket legal fees
and expenses.

 

8.     Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

9.     No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or other Financing Documents or any of Agent’s rights and remedies in respect of
such Defaults or Events of Default. This Amendment (together with any other
document executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

10.      Affirmation. Except as specifically amended pursuant to the terms
hereof, the Credit Agreement and all other Financing Documents (and all
covenants, terms, conditions and agreements therein) shall remain in full force
and effect, and are hereby ratified and confirmed in all respects by Borrowers.
Each Borrower covenants and agrees to comply with all of the terms, covenants
and conditions of the Credit Agreement (as amended hereby) and the Financing
Documents, notwithstanding any prior course of conduct, waivers, releases or
other actions or inactions on Agent’s or any Lender’s part which might otherwise
constitute or be construed as a waiver of or amendment to such terms, covenants
and conditions.

 

11.     Miscellaneous.

 

(a)     Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Amendment. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.

 

(b)     Incorporation of Credit Agreement Provisions. The provisions contained
in Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

 

(c)     Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)     Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 


--------------------------------------------------------------------------------

 

    

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

 

AGENT: 

MIDCAP FUNDING X TRUST, a Delaware

statutory trust, as successor-by-assignment from

MidCap Financial Trust

 

By:       Apollo Capital Management, L.P.,

             its investment manager

 

By:       Apollo Capital Management GP, LLC,

             its general partner

 

 

By: _______________________________(SEAL)

Name:  Maurice Amsellem

Title:    Authorized Signatory

 

 

 

 

    LENDER:

MIDCAP FUNDING X TRUST, a Delaware

statutory trust, as successor-by-assignment from

MidCap Financial Trust

  

By:       Apollo Capital Management, L.P.,

             its investment manager

 

By:       Apollo Capital Management GP, LLC,

             its general partner

 

 

By: _______________________________(SEAL)

Name:  Maurice Amsellem

Title:    Authorized Signatory

   

 
 (Signature Page to Amendment No. 13 to Credit and Security Agreement and
Limited Consent)

--------------------------------------------------------------------------------

 

  

BORROWERS:

TWINLAB CONSOLIDATION

CORPORATION

 

By:_______________________________(Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

         

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

 

By:____________________________(Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

TWINLAB HOLDINGS, INC.

 

 

 

By:_______________________________(Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

       

TWINLAB CORPORATION

 

 

By:____________________________(Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

ISI BRANDS INC.

 

 

By:_______________________________(Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

        

NUTRASCIENCE LABS, INC.

 

 

By:____________________________(Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

NUTRASCIENCE LABS IP CORPORATION

 

 

By:_______________________________(Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

       

ORGANIC HOLDINGS LLC

 

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

RESERVE LIFE ORGANICS, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

 

 

 
 (Signature Page to Amendment No. 13 to Credit and Security Agreement and
Limited Consent)

--------------------------------------------------------------------------------

 

  

RESVITALE, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

RE-BODY, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

       

INNOVITAMIN ORGANICS, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

ORGANICS MANAGEMENT LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

       

COCOAWELL, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

FEMBODY, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

       

RESERVE LIFE NUTRITION, L.L.C.

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

INNOVITA SPECIALTY DISTRIBUTION, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

   

JOIE ESSANCE, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:_________________________(Seal)

Name: Naomi Whittel
Title: Sole Manager 

 

 

(Signature Page to Amendment No. 13 to Credit and Security Agreement and Limited
Consent)